Case: 16-60844      Document: 00514353475         Page: 1    Date Filed: 02/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit


                                    No. 16-60844                                    FILED
                                  Summary Calendar                           February 20, 2018
                                                                               Lyle W. Cayce
                                                                                    Clerk
GERMAN I. AVILA, also known as German Avila, also known as Peewee,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A043 429 100


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       German I. Avila has petitioned for review of the decision of the Board of
Immigration Appeals (BIA) dismissing his appeal from the decision of the
Immigration Judge (IJ) denying his applications for asylum, withholding of
removal, and for relief under the Convention Against Torture (CAT).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60844     Document: 00514353475     Page: 2   Date Filed: 02/20/2018


                                  No. 16-60844

      Avila does not challenge the IJ’s determination that he failed to establish
a right to CAT relief. Thus, that question is abandoned. See Soadjede v.
Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      Although Avila does not dispute that his asylum application was
untimely, he contends that the untimeliness resulted from ineffective
assistance of counsel. Because Avila failed to exhaust his claim of ineffective
assistance of counsel, we lack jurisdiction to consider it. See Claudio v. Holder,
601 F.3d 316, 318 (5th Cir. 2010). The petition for review is DISMISSED IN
PART.
      Avila asserts that the BIA erred in denying his request for withholding
of removal because he had not shown a clear probability that his life or freedom
would be threatened on account of membership in a particular social group
consisting of young Salvadoran males who spent the majority of their lives in
the United States and are perceived to be gang members by the Salvadoran
government because of their extensive tattoos. The BIA’s determination was
supported by substantial evidence. See Orellana-Monson v. Holder, 685 F.3d
511, 519-22 (5th Cir. 2012). The petition for review is DENIED IN PART.




                                        2